DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              E.C., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARIDAN AD LITEM,
                         Appellees.

                               No. 4D20-2120

                           [January 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2016-
3840CJDP.

   Albert W. Guffanti of Albert W. Guffanti, P.A., Miami, (substituted as
counsel after filing of briefs).

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian Ad Litem,
for appellee o/b/o N.B.

    Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children's Legal Services, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.